Case 2:19-cr-00103-DSC Document 3 Filed 04/16/19 Page 1 of 8

FILED

\

  

IN THE UNITED STATES DISTRICT COURT CLERK
FOR THE WESTERN DISTRICT OF PENNSYLVANIWEsr D IST Distp
‘ E,

UNITED STATES OF AMERICA ) .

pT (9-103
Vv. ) Criminal No.

) (18 U.S.C. §§ 2312 and 371)

HERBERT LEE WHITE, JR. ) UNDER SEAL ©

INDICTMENT _
COUNT ONE
The grand jury charges:

On or about August 29, 2018, in the Western District of Pennsylvania and elsewhere,
defendant HERBERT LEE WHITE, JR. did unlawfully transport and cause to be transported, in
interstate commerce from the Western District of Pennsylvania into the State of New Jersey, stolen
motor vehicles, namely, two Kubota utility vehicles, a Kubota backhoe loader, and a Kubota zero-
tur mower, which motor vehicles defendant HERBERT LEE WHITE, JR. knew to have been
stolen.

In violation of Title 18, United States Code, Section 2312.
Case 2:19-cr-00103-DSC Document 3 Filed 04/16/19 Page 2 of 8

u

‘COUNT TWO
The grand jury further charges:

On or about December 6, 2018, in the Western District of Pennsylvania and elsewhere,
defendant HERBERT LEE WHITE, JR. did unlawfully transport and cause to be transported, in
interstate commerce from the Western District of Pennsylvania into the State 6f New Jersey, stolen
motor vehicles, namely, two Kubota tractors, which motor vehicles defendant HERBERT LEE
WHITE, JR. knew to have been stolen.

In violation of Title 18, United States Code, Section 2312.
Case 2:19-cr-00103-DSC Document 3 Filed 04/16/19 Page 3 of 8

~ COUNT THREE

The grand jury further charges:

On or about December 19, 2018, in the Western District of Pennsylvania and elsewhere,
defendant HERBERT LEE WHITE, JR. did unlawfully transport and cause to be transported, in
interstate commerce from the Western District of Pennsylvania into the State of New Jersey, stolen
motor vehicles, namely, two Polaris utility vehicles, which motor vehicles defendant HERBERT
LEE WHITE, JR. knew to have been stolen.

In violation of Title 18, United States Code, Section 2312.
Case 2:19-cr-00103-DSC Document3 Filed 04/16/19 Page 4 of 8

COUNT FOUR
The grand jury further charges:
| THE CONSPIRACY AND ITS OBJECTS

From in and around J: anuary of 201 6, and continuing thereafter to in and around December
of 2018, in the Western District of Pennsylvania and elsewhere, defendant HERBERT LEE
WHITE, JR. and persons known and unknown to the grand jury, did knowingly and willfully
conspire, combine, confederate and agree together and with each other, to commit offenses against
the United States, namely, Interstate Transportation of Stolen Motor Vehicles, in violation of Title
18, United States Code, Section 2312.

MANNER AND MEANS OF THE CONSPIRACY

1. It was part of the conspiracy that defendant HERBERT LEE WHITE, JR. and other
persons known and unknown to the grand jury, agreed that members of the conspiracy would travel
to various locations in New Jersey, Pennsylvania and Maryland in order to steal motor vehicles, to
include utility terrain vehicles (hereinafter "UTVs"), and tractor mowers from retailers and
equipment dealers.

2. It was further part of the conspiracy that defendant HERBERT LEE WHITE, JR.
stole at least one pickup truck and at least one trailer in order to use those items to transport the
aforesaid stolen motor vehicles.

3. It was further part of the conspiracy that defendant HERBERT LEE WHITE, JR.
‘and other persons known and unknown to the grand jury agreed that, after stealing the aforesaid
motor vehicles, they would place those vehicles inside the trailers and then transport the stolen
items to locations in New Jersey, New York or South Carolina.

4. It was further part of the conspiracy that, between in and around January of 2016,
Case 2:19-cr-00103-DSC Document 3 Filed 04/16/19 Page 5 of 8

and in and around December of 2018, members of the conspiracy stole the above-referenced types
of motor vehicles from various retail stores and equipment dealers in-the Western District of
Pennsylvania and elsewhere, including the following retail stores and equipment dealers on the

following dates:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VICTIM RETAIL STORES/EQUIPMENT DEALERS DATES OF THEFTS
(APPROXIMATE)
Sports Chalet, Inc. January 20-21, 2016
Best Line Equipment January 20-21, 2016
Antietam Tractor and Equipment August 31 - September 1, 2016
McCoy’s Lawn and Garden January 4-5, 2017
Pipersville Garden Center March 31 - April 1, 2017
Pipersville Garden Center June 13-14, 2017
Best Line Powersports - | January 13-15, 2018
Harter Equipment, Inc. April 4-5, 2018
Kermit K. Kistler, Inc. June 3, 2018
Victory Auto June 1-4, 2018
Fabin’s Trailer Sales & Truck Accessories August 28-29, 2018
A.R. Beatty Diesel, Inc. August 28-29, 2018
M&R Power Equipment December 5-6, 2018
Viking Spirit Trailers December 18-19, 2018
Carn’s Equipment, LLC December 18-19, 2018
5. It was further part of the conspiracy that, between January of 2016 and December

of 2018, members of the conspiracy transported, and caused to be transported, the stolen motor
vehicles from locations in Maryland and Pennsylvania to locations in New Jersey, and from
locations in Jew Jersey to locations outside of New J ersey, where members of the conspiracy sold
and attempted to sell the stolen items.
OVERT ACTS

6. In furtherance of the conspiracy, and to effect the objects of the conspiracy,
defendant HERBERT LEE WHITE, JR. and other persons both known and unknown to the grand
jury, committed the following overt acts in the Western District of Pennsylvania and elsewhere:

(a) On or about the night of January 20-21, 2016, the defendant and at least one
Case 2:19-cr-00103-DSC Document 3 Filed 04/16/19 Page 6 of 8

other person stole a white ATC trailer, with a value in excess of $5,000, from the business known
as Sports Chalet, Inc., located at 1535 Hausman Rod, Allentown, PA.

(b) On or about the night of January 20-21, 2016, the defendant and at least one
other person stole four Kubota UTVs from the Best Line Equipment Leasing store located at 1315
Hausman Road, Allentown, PA.

(c) On or about the night of August 31 - September 1, 2016, the defendant
attempted to steal a Kubota zero turn mower and a Kubota tractor mower from the Antietam
Tractor and Equipment store located at 20927 Leitersburg Turnpike, Hagerstown, Maryland.

(d) On or about the night of January 4-5, 2017, the defendant stole two Kubota
UTVs and a Kubota zero turn lawn mower from the McCoy’s Lawn and Garden store located at
7820 Woodbury Pike, Roaring Springs, PA.

(e) On or about the night of March 31 - April 1, 2017, the defendant attempted
. to steal two Kubota UTVs from the Pipersville Garden Center store located at 6940 Old Easton
Road, Pipersville, PA.

(f) On or about the night of June 13-14, 2017, the defendant stole three Kubota
UTVs from the Pipersville Garden Center store located at 6940 Old Easton Road, Pipersville, PA.

(g) On or about January 13-15, 2018, the defendant stole two Polaris UTVs
from the business known as Best Line Powersports located at 2031 General Potter Highway,
Centre Hall, PA.

(h) On or about the night of April 4-5, 2018, the defendant stole two Kubota

zero tarn lawn mowers from the business known as Harter Equipment, Inc., located at 615 State

Route 33, Millstone, NJ.
Case 2:19-cr-00103-DSC Document 3 Filed 04/16/19 Page 7 of 8

(i) On or about the night of June 3, 2018, the defendant stole two Polaris UTVs

from the business known as Kermit K. Kistler, Inc., located at 7886 Kings Highway, New Tripoli,
‘PA.

(Gj) On or about June 1-4, 2018, the defendant stole a Ford F-350 pickup truck
from the Victory Auto dealership located at 1001 West Fourth Street, Lewistown, PA.

(k) On or about the night of August 28-29, 2018, the defendant and at least one
other person stole a trailer from the Fabin’s Trailer Sales & Truck Accessories store located at
5324 Kuhl Road, Erie, PA.

(1) On or about the night of August 28-29, 2018, the defendant and at least one
other person stole two Kubota UTVs, a Kubota zero turn mower and a Kubota backhoe loader
from the business known as A.R. Beatty Diesel, Inc., located at 5251 Kuhl Road, Erie, PA.

(m) On or about the night of December 5-6, 2018, the defendant stole two
Kubota tractors from the M&R Power Equipment store located at 620 Evans City Road, Butler,
PA.

(n) On or about the night of December 18-19, 2018, the defendant stole a Cargo
Express trailer from the business known as Viking Spirit Trailers located at 839 Evans City Road,

Renfrew, PA.

/
Case 2:19-cr-00103-DSC Document 3 Filed 04/16/19 Page 8 of 8

(0) On or about the night of December 18-19, 2018, the defendant stole two
Polaris UTVs from the business known as Carn’s Equipment, LLC located at 14357 Clearfield
Shawville Highway, Clearfield, PA.

In violation of Title 18, United States Code, Section 371.

A True Bill,

hy, whet Lalo Lyd.

Foreperson

SCOTT W.BRADY ~~
United States Attorney
PA ID No. 88352
